                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, STATE                       :       CIVIL ACTION
OF CALIFORNIA, STATE OF                               :
COLORADO, STATE OF CONNECTICUT,                       :
STATE OF DELAWARE, DISTRICT OF                        :
COLUMBIA, STATE OF FLORIDA,                           :
STATE OF GEORGIA, STATE OF                            :
HAWAII, STATE OF ILLINOIS, STATE                      :
OF INDIANA, STATE OF LOUISIANA,                       :
STATE OF MARYLAND,                                    :
COMMONWEALTH OF                                       :
MASSACHUSETTS, STATE OF                               :
MICHIGAN, STATE OF MINNESOTA,                         :
STATE OF MONTANA, STATE OF                            :
NEVADA, STATE OF NEW JERSEY,                          :
STATE OF NEW MEXICO, STATE OF                         :
NEW ORK, CITY OF NEW YORK, STATE                      :
OF NORTH CAROLINA, STATE OF                           :
OKLAHOMA, STATE OF RHODE                              :
ISLAND, STATE OF TENNESSEE,                           :
STATE OF TEXAS, COMMONWEALTH                          :
OF VIRGINIA, STATE OF WISCONSIN                       :
ex rel. PANZEY BELGIUM HARRIS, and                    :
SMSPF, LLC                                            :
                                                      :
        v.                                            :
                                                      :
EMD SERONO, INC., PFIZER, INC.                        :
QUINTILES IMS HOLDINGS, INC. and                      :
RXC ACQUISITION COMPANY, d/b/a                        :
RXCROSSROADS                                          :       NO. 16-5594

                                     MEMORANDUM OPINION

Savage, J.                                                                                 April 3, 2019

        In this qui tam action brought under the False Claims Act, 31 U.S.C. §§ 3727-33,

and various state laws, relators SMSPF, LLC and Panzey Belgium Harris bring claims

against pharmaceutical companies, EMD Serono, Inc., and Pfizer, Inc., and marketing

consultants and specialists, Quintiles IMS Holdings, Inc.,1 and RXC Acquisition Company.


        1 Since the filing of this action, defendant Quintiles IMS Holdings merged and is currently known as

IQVIA, Inc. See Second Am. Compl. (ECF No. 36).
They allege the defendants improperly engaged in “white coat marketing” and provided

free nursing and reimbursement support services in violation of the Anti-Kickback Statute,

42 U.S.C. § 1320a-7b(b).             The government, having completed its investigation and

determining that the allegations lack merit, declined to intervene in the action. It now

moves to dismiss all claims under 31 U.S.C. § 3730(c)(2)(A).2

        Considering the parties’ submissions and after a hearing, we conclude that the

government’s decision not to pursue this action is based on a legitimate governmental

purpose and is not arbitrary. Therefore, we shall grant its motion and dismiss the action.

                                           Factual Background

        SMSPF, LLC is a limited liability shell company established by Venari Partners,

LLC, doing business as National Health Care Analysis Group, a limited liability

corporation comprised of other similar entities.3 These companies are relators in multiple

qui tam actions making substantially the same allegations in eight judicial districts.4




        2 All named state plaintiffs, except New Jersey which takes no position on the motion, consent to

the United States’ motion to dismiss so long as it is without prejudice to the states. Mot. to Dismiss at n.1
(ECF No. 23).
        3   Mot. to Dismiss at 2.
        4   See Mot. to Dismiss at 2-3 and Reply at 1 (ECF No. 63), listing twelve other qui tam actions
against dozens of defendants. These cases are: United States ex rel. SAPF, LLC, et al. v. Amgen, Inc., et
al., No. 16-cv-5203 (E.D. Pa.); United States ex rel. NHCA-TEV, LLC v. Teva Pharm., et al., No. 17-cv-
2040 (E.D. Pa.); United States ex rel. SMSF, LLC, et al. v. Biogen Inc., et al., No. 1:16-cv-11379 (D. Mass.);
United States ex rel. SCEF, LLC v. Astra Zeneca PLC, et al., No. 17-cv-1328 (W.D. Wash.); United States
ex rel. Miller, et al. v. AbbVie, Inc., No. 3:16-cv-2111 (N.D. Tex.); United States ex rel. Carle, et al. v. Otsuka
Holdings Co., et al., No. 17-cv-966 (N.D. Ill.); United States ex rel. CIMZNHCA v. UCB, Inc., et al., No. 3:17-
cv-00765 (S.D. Ill.); United States ex rel. Health Choice Group, LLC. v. Bayer Corp., et al., No. 5:17-cv-126
(E.D. Tex.); United States ex rel. Health Choice All., LLC v. Eli Lilly & Co., et al., No. 5:17-cv-123 (E.D.
Tex.); United States ex rel. Health Choice Advocates, LLC v. Gilead, et al., No. 5:17-cv-121 (E.D. Tex.);
and United States ex rel. Doe and APBQR, LLC v. Sanofi-Aventis U.S. LLC, et al., No. 16-5107 (S.D.N.Y.).
Four of these actions have been dismissed, and seven are pending.


                                                        2
        SMSPF originally filed this action under seal on October 21, 2016.5 It amended

the complaint to add Panzey Belgium Harris, a former Pfizer employee, as an individual

co-relator on April 26, 2017.6 Relators filed a second amended complaint on December

28, 2018.7

        The gravamen of the complaints are the same.                         Relators allege that the

defendants, pharmaceutical companies and commercial outsourcing vendors, together

engaged in “white coat marketing” and provided a variety of free services to induce

doctors to prescribe the multiple sclerosis medication Rebif.8 They claim these actions

violated the Anti-Kickback Statute, 42 U.S.C. § 1320a-7(b).

        On June 27, 2018, after investigating the case for over 18 months, the government

declined to intervene.9 We lifted the seal on August 30, 2018.10 The government now

moves to dismiss this action pursuant to 31 U.S.C. § 3730(c)(2)(A).11 It contends that the

allegations lack merit, and continuing to monitor, investigate, and prosecute the case will

be too costly and contrary to the public interest.




        5   Compl. (ECF No. 1).
        6   First Am. Compl. (ECF No. 4).
        7   Second Am. Compl.
        8   Second Am. Compl. ¶¶ 2-7.
        9   Government Notice of Election to Decline Intervention (ECF No. 9).
        10   Unsealing Or. (ECF No. 10).
        11 The government acknowledges it filed its motion prior to the filing of relators’ second amended
complaint. Mot. to Dismiss at 8. The government states that it had spoken to relators’ counsel multiple
times regarding its intent to file this motion and its perceived deficiencies in the case. The government also
represents that “[h]aving had the opportunity to review substantially similar amendments in numerous other
cases filed by [SMSPF’s parent company], [it] does not believe the newly-added details will change its
analysis or request for dismissal.” Id.


                                                      3
       Relators contend that the government has failed to demonstrate that its decision

to dismiss has a rational relationship to a governmental interest. They argue that the

decision to dismiss this action and the other similar actions is arbitrary, irrational, and not

in the public interest.

                                          Analysis

       A private individual, known as a relator, can bring a qui tam action under the FCA

on behalf of the United States. 31 U.S.C. § 3730(a), (b)(1); Graham Cty. Soil & Water

Conservation Dist. v. United States ex rel. Wilson, 545 U.S. 409, 411-12 (2005) (citing Vt.

Agency of Nat. Res. v. United States ex rel. Stevens, 529 U.S. 765, 769-72 (2000)).

Because a relator brings the action on behalf of the government, he must give the

government notice of the action. The government may elect to intervene in the action

then or later for good cause. Graham Cty., 545 U.S. at 412; 31 U.S.C. § 3730(b)(2),

(c)(3). If the government declines to intervene, the relator has the right to proceed with

the prosecution of the case on behalf of the government. 31 U.S.C. § 3730(b)(4)(B). In

that event, the relator determines the course of the action. Id. § 3037(c)(3).

       Even if the government does not intervene, it retains its rights throughout the

litigation. The relator cannot dismiss the action without the written consent of the Attorney

General. The government may move to stay the action if it would interfere with the

government’s investigation or prosecution in another matter. It may intervene in the

action “at a later date upon a showing of good cause.” See id. § 3730(b)(1), (c)(3)-(4). In

short, the government may exercise its rights whether it intervenes or not.

       Section 3730(c)(2)(A) provides that “[t]he Government may dismiss the action

notwithstanding the objections of the person initiating the action if the person has been



                                              4
notified by the Government of the filing of the motion and the court has provided the

person with an opportunity for a hearing on the motion.” 12 The statute is silent as to the

purpose and scope of the hearing. Nor does it provide any grounds for granting or

denying dismissal.

        Courts disagree on the standard for dismissing an action on the government’s

motion over a relator’s objection.            The Ninth and Tenth Circuits apply the “rational

relationship” test which requires the government to justify its decision by showing that

dismissal is related to a valid governmental purpose. Sequoia, 151 F.3d at 1145-47;

Ridenour, 397 F.3d at 936 (quoting Sequoia, 151 F.3d at 1145). The District of Columbia

Circuit holds that the government’s right to dismiss is unfettered. Swift, 318 F.3d at 252.

The Third Circuit has not yet addressed the issue.

        The Ninth Circuit, in Sequoia, established the “rational relationship” test. It held

that dismissal of a qui tam action pursuant to § 3730(c)(2)(A) is appropriate only if the

government has a valid governmental purpose, and dismissal is rationally related to

accomplishing that legitimate governmental interest. Sequoia, 151 F.3d at 1145-47. If

the government satisfies this test, “the burden switches to the relator to demonstrate that

dismissal is fraudulent, arbitrary and capricious, or illegal.” Id. at 1145. The Sequoia


        12  The government need not intervene in order to move to dismiss the action because it retains the
right to dismiss it under § 3730(c)(2)(A). See Kellogg Brown & Root Servs., Inc. v. United States ex rel.
Carter, 135 S. Ct. 1970, 1974 (2015). See also Ridenour v. Kaiser-Hill Co., 397 F.3d 925, 932 (10th Cir.
2005) (declining to construe the FCA as requiring intervention before moving to dismiss “because a plain
reading of the statute does not require it, canons of statutory construction do not support such a result, and
. . . such a reading would render the FCA constitutionally infirm.”); Swift v. United States, 318 F.3d 250,
251-52 (D.C. Cir. 2003), cert. denied, 539 U.S. 944 (2003) (finding intervention necessary “only if the
government wishes to proceed with the action” and “[e]nding the case by dismissing it is not proceeding
with the action”) (internal citations omitted); United States ex rel. Sequoia Orange Co. v. Baird-Neece
Packing Corp., 151 F.3d 1139, 1145 (9th Cir.1998); United States ex rel. Kelly v. Boeing Co., 9 F.3d 743,
753 n.10 (9th Cir. 1993) (citing Juliano v. Fed. Asset Disposition Ass’n, 736 F. Supp. 348 (D.D.C. 1990),
aff’d, 959 F.2d 1101 (D.C. Cir. 1992)); United States ex rel. Schweizer v. Oce N.V., 677 F.3d 1228, 1233
(D.C. Cir. 2012); United States v. Everglades Coll., Inc., 855 F.3d 1279, 1286 (11th Cir. 2017).


                                                      5
court also held that “[a] hearing is appropriate ‘if the relator presents a colorable claim

that the settlement or dismissal is unreasonable in light of existing evidence, that the

Government has not fully investigated the allegations, or that the Government’s decision

was based on arbitrary or improper considerations.’” Id. (quoting S. REP. NO. 99-345, at

26 (1986), as reprinted in 1986 U.S.C.C.A.N. 5266, 5291).

       The Tenth Circuit adopted the standard articulated in Sequoia. Ridenour, 397 F.3d

at 936 (quoting Sequoia, 151 F.3d at 1145). It added that the test was not a difficult one,

stating that the “rational relation” need not be a “tight fitting relationship.” Id. at 936-37.

It is enough if there are “plausible, or arguable, reasons supporting the agency decision.”

Id. at 937 (internal quotation marks omitted).

       The District of Columbia Circuit rejected the Sequoia standard. It held that under

§ 3730(c)(2)(A), the government has an “unfettered right to dismiss [the] action.” Swift,

318 F.3d at 25. The court explained that it could “not see how § 3730(c)(2)(A) gives the

judiciary general oversight of the Executive’s judgment in this regard. The section states

that ‘The Government’—meaning the Executive Branch, not the Judicial—‘may dismiss

the action,’ which at least suggests the absence of judicial constraint.” Id. (quoting §

3730(c)(2)(A)). The court concluded that the government’s decision to dismiss a qui tam

action is virtually unreviewable by the court. Id. (citing Heckler v. Chaney, 470 U.S. 821,

831-33 (1985)).

       We find that the reasoning of the Ninth and Tenth Circuits is more persuasive than

that of the District of Columbia Circuit. The rational relationship standard accords with

statutory interpretation and fosters transparency. It is consistent with the constitutional

scheme of checks and balances.



                                              6
       Section 3730(c)(2)(A) mandates a hearing before a court may dismiss a qui tam

action over a relator’s objection. If the government’s right to dismiss is “unfettered,” as

the District of Columbia Circuit has held, a hearing would be superfluous, rendering the

requirement of a hearing a nullity. See Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct.

617, 632 (2018). Reducing the hearing requirement to insignificance violates a basic

canon of statutory construction. Corley v. United States, 556 U.S. 303, 314 (2009) (“[O]ne

of the most basic interpretive canons [is] that ‘[a] statute should be construed so that

effect is given to all its provisions, so that no part will be inoperative or superfluous, void

or insignificant . . . .’”) (quoting Hibbs v. Winn, 542 U.S. 88, 101 (2004)); see also Advocate

Health Care Network v. Stapleton, 137 S. Ct. 1652, 1659 (2017) (discussing the

“surplusage canon—the presumption that each word Congress uses is there for a

reason.”) (citing A. SCALIA & B. GARNER, READING LAW : THE INTERPRETATION           OF   LEGAL

TEXTS 174-79 (2012)).

       If the purpose of the hearing, as the District of Columbia Circuit read into the

statute, is only to afford the relator an opportunity to convince the government to change

its mind, what role does the judge play? Is the judge an observer, a mediator, or a

participant in the debate? Certainly, if the government’s right to dismiss is limitless, the

judge is not an adjudicator. The judge has no decision to make if the government’s right

to dismiss is unchallengeable.

       Requiring a hearing assures that the decision to dismiss is not arbitrary and without

a valid governmental interest. The False Claims Act was created by Congress to enhance

the government’s ability to recover losses sustained as a result of fraud against the




                                              7
government. S. REP. NO. 99-345, at 1 (1986), as reprinted in 1986 U.S.C.C.A.N. 5266,

5291.

        The Legislative Branch has delegated to the Executive Branch the authority to

pursue these actions with the relator.       Requiring some justification, no matter how

insubstantial, for a decision not to pursue a false claim, acts as a check against the

Executive from absolving a fraudster on a whim or for some illegitimate reason. It

prevents the Executive from abusing power.

        The rational relationship test strikes a balance among the branches of government.

It does not give unlimited power to the Executive to dismiss a legitimate action the

Legislature created. Nor does it give the Judicial Branch unrestrained power to stop the

Executive from acting to dismiss an action in the government’s interest. Requiring the

Executive to give a reason for a decision to dismiss a qui tam action the Legislature

intended to be pursued is consistent with the notion of independent, co-equal branches

of government.

        In short, because the rational relationship test gives meaning to the requirement

of a hearing and guards against arbitrary dismissal of an action intended by Congress,

we conclude that it is the proper standard to be applied in analyzing a government motion

to dismiss a qui tam action.

        Here, under the Sequoia rational relationship test, the government has articulated

a legitimate interest and dismissal will accomplish that interest. The government asserts

it has a valid interest in avoiding litigation costs in a case that lacks sufficient factual and

legal support.13 It has concluded, after extensive investigation, that the case is unlikely


        13   Mot. to Dismiss at 14.


                                               8
to yield a recovery justifying the costs and burdens it will incur if the case proceeds.14 The

government, after having already expended substantial time and resources, has

concluded that it is better to use its resources pursuing other claims.15

        The government also maintains that the relators’ allegations “conflict with important

policy and enforcement prerogatives of the federal government’s healthcare programs.”16

It concluded that educational programs, informational support, medication instruction, and

nurse access and support are not “remuneration” and are programs that are “appropriate

and beneficial to the federal health programs and their beneficiaries.”17

        The government having satisfied the rational relationship test, the burden shifts to

the relators to demonstrate that the dismissal is “fraudulent, arbitrary and capricious, or

illegal.” Sequoia, 151 F.3d at 1145. Relators do not contend that the government

engaged in fraud or illegal action to dismiss the qui tam action for improper reasons.

Indeed, there is no evidence that it did. They argue that the government’s proffered

reasons are arbitrary and unsubstantiated.18

        Relators argue that the government did not do its “due diligence” in investigating

the case to understand the merits.19               They contend that the government’s concern



        14   Id. at 14-16.
         15 See id. at 15 n.8. The Department of Justice’s Civil Division Fraud Section alone has spent over

1,500 hours on the actions brought by SMSPF’s parent company, National Health Care Analysis Group.
This figure does not include time spent by the United States Attorney’s Office, the Department of Health
and Human Services Office of Counsel to the Inspector General, law enforcement agents, investigators, or
auditors.
        16   Id. at 16.
        17   Id. at 16-17 (citing 81 Fed. Reg. 8836801, 88396 (Dec. 7, 2016)).
        18   Relators’ Opp’n to Mot. to Dismiss at 12 (ECF No. 33).
        19   Id. at 4, 11-13.


                                                      9
regarding discovery costs is not any different than any other qui tam action.20 But, they

argue, this case has the potential to return billions of taxpayer dollars to the government.21

In response to the public policy rationale, the relators contend that the free services the

defendants provided were not “benevolent acts” to help patients, but rather inducements

to physicians to prescribe Rebif.22 They claim the real reason for the government’s

moving to dismiss is its dislike of the corporate relator as a “professional relator.”23

       The relators have failed to show that the government’s decision is arbitrary and

capricious. The government has invested significant time and resources investigating the

relators’ claims over a lengthy period of time. Eight United States Attorneys’ Offices have

concluded that the allegations in each of the cases lack sufficient factual and legal support

to justify the cost of the litigation and that the allegations in this case conflict with public

policy interests.24

       The government’s investigation included: (1) assembling a team consisting of

Department of Justice attorneys; law enforcement agents from the Office of Personnel

Management – Office of the Inspector General, Department of Health and Human

Services – Office of the Inspector General, the Defense Department Criminal

Investigation Service, and the FBI; and subject matter experts from the Office of Counsel

to the Inspector General at the Department of Health and Human services; (2) reviewing

the Department of Health and Human Services – Office of the Inspector General’s


       20   Id. at 13.
       21   Id.
       22   Id.
       23   Id. at 20-22.
       24   Reply at 1-2.


                                              10
guidance on common industry practices; (3) reviewing the information provided in the

complaint, amended complaint, second amended complaint, and disclosure materials; (4)

interviewing witnesses; (5) collecting documents and information; (6) meetings at Pfizer

and Serono; (7) reviewing documents from Pfizer and Serono; (8) meetings with Pfizer

and Serono’s counsel; (9) meetings and communications with relators’ counsel; and (10)

reviewing supplemental information provided by the relators.25

       The investigation spanned 18 months. The government stated that it collected

“quite a bit of information” on each of the different theories of liability in the case, ultimately

concluding that there was insufficient legal and factual support to pursue this action. 26

We are satisfied that the government has fully investigated the claim.

       Conserving costs and promoting educational services are rationally related to

accomplishing legitimate governmental interests in redirecting money and resources to

other claims while benefiting the government’s healthcare programs and their recipients.

These are legitimate governmental interests. See Ridenour, 397 F.3d at 936 (quoting

Sequoia, 151 F.3d at 1145) (“rational relation” need not be “tight fitting relationship” and

is established with “plausible, or arguable, reasons supporting the agency decision.”).

Like any other plaintiff in a civil case, the government has the option to end litigation it

determines is too expensive or not beneficial.

       Preserving litigation costs is a valid interest even where the claims may have merit.

See Sequoia, 151 F.3d at 1146 (“government can legitimately consider the burden

imposed on the taxpayers by its litigation, and that, even if the relators were to litigate the



       25   Mot. to Dismiss Hearing Tr. at 38-41.
       26   Id. at 41.


                                                    11
FCA claims, the government would continue to incur enormous internal staff costs.”);

Swift, 318 F.3d at 254 (“the government’s goal of minimizing its expenses is still a

legitimate objective, and dismissal of the suit furthered that objective.”).            The

government’s rational reasons for dismissing under § 3730(c)(2)(A) may be sufficient to

overcome the potential merit of a qui tam action. Sequoia, 151 F.3d at 1143-44 (even “a

meritorious suit may be dismissed upon a proper showing [by the government].”);

Ridenour, 397 F.3d at 930 (dismissal warranted even when government conceded

relators’ suits were meritorious). The decision to dismiss this case is rationally related to

the valid governmental purpose of preserving resources for other litigation and protecting

the government’s healthcare programs. See Heckler, 470 U.S. at 831; Selective Serv.

Sys. v. Minn. Pub. Interest Research Grp., 468 U.S. 841, 859 n.17 (1984).

       The reasons given by the government are not a cover for an illegitimate reason

and do not mask an animus toward the corporate relator. They are concerns that any

party to litigation may have when deciding whether to continue pursuing a case. The

government is entitled to do a cost / benefit analysis to decide whether to pursue a case,

even a meritorious one.

                                        Conclusion

       The government has the authority to dismiss this action brought on its behalf

pursuant to 31 U.S.C. § 3730(c)(2)(A). It has provided valid reasons for dismissal and

has adequately demonstrated that dismissal is rationally related to accomplishing its

interests.   Relators have not presented a colorable claim that dismissal would be

unreasonable, arbitrary, or an abuse of discretion.        Therefore, we shall grant the

government’s motion and dismiss this action.



                                             12
